Exceptions overruled. The plaintiff seeks in this action of tort to recover compensation for personal injuries sustained by him when riding in a side car of a motor cycle by reason of the alleged negligent operation of the motor cycle by the defendant, its agents or servants. There was a verdict for the plaintiff. The defendant excepted to the denial of its motion for a directed verdict. It would serve no useful purpose to recite the evidence set forth in the bill of exceptions, or to decide whether this evidence warranted a verdict for the plaintiff, for in no event can the exceptions be sustained. Even if, as we do not decide, this evidence did not warrant such a verdict, the exceptions cannot be sustained, for the bill of exceptions does not show by direct statement or by reasonable implication that all the material evidence is set forth therein. York v. Barstow, 175 Mass. 167, 169. Savage v. Collins, 211 Mass. 472. McKin v. Siegel, 256 Mass. 269. Commonwealth v. McIntosh, 259 Mass. 388, 391. Compare Crowninshield v. Broughton, 239 Mass. 17, 18; Stone v. Sullivan, 300 Mass. 450, 452.
The case was submitted on briefs.